DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5-11, 14-16 and 19-20 is/are rejected under 35 U.S.C. 102(a) as being (anticipated by Sweeney (U.S. Patent No. 7,900,681).
Regarding claims 1, 10 and 15, Sweeney discloses a building (30, Figs. 13 and 15-19)having structural panel systems (2, Figs. 1 and 2), the building comprising a plurality of building support members (4); and a plurality of structural panel systems (2), wherein each structural panel system is operatively coupled to one or more building support members of the plurality of building support members, and wherein the structural panel system comprises a first support member (4) having a first web (73, Fig. 7) operatively coupled to two flanges (71, 72) defining a first opening (74); a second support member (4) having a second web (73) operatively coupled to two flanges (71, 72) defining a second opening (74); and one or more panels (1) operatively coupled to the first support member and the second support member through support member 
Regarding claims 2, 11, 16, Sweeney discloses the structural panel system further comprise: one or more intermediate support members (4, Figs. 18 and 19) operatively coupled to the one or more panels.
Regarding claims 5, 14 and 19, Sweeney discloses the one or more intermediate support members (4, 4, Figs. 18-19) comprise an intermediate support member having an intermediate web (77) operatively coupled to a first intermediate flange (71) and a second intermediate flange (72) defining a first intermediate opening (74) and a second intermediate opening (74), wherein an intermediate web width is the same as the width of the first support member and the second support member; wherein the one or more panels (1) comprise at least a first panel and a second panel, wherein the opposing ends of the first panel are located within the first opening of the first support member and the first intermediate opening of the intermediate support member, and wherein the opposing ends of the second panel are located within the second opening of the second 
Regarding claim 6, Sweeney discloses the intermediate support member (4, 4) comprises a first intermediate support member (4) and a second intermediate support member (4) operatively coupled together, wherein the intermediate web of the intermediate support member is formed from a first intermediate web (77) of the first intermediate support member and a second intermediate web (77) of the second intermediate support member.
Regarding claim 7, Sweeney discloses the intermediate support member comprises a single member having an H-shape (Figs. 18-19).
Regarding claim 8, Sweeney discloses the first support member (4) and the second support member (4) are c-shaped (Figs. 18-19).
Regarding claims 9 and 20, Sweeney discloses the structural panel system further comprises an upper track (3); and a lower track (3); wherein the upper track and the lower track are operatively coupled to the first support member(4), the second support member (4), and the one or more intermediate support members (4, 4), and wherein the upper track and the lower track are perpendicular to the first support member, the second support member, and the one or more intermediate support members in the horizontal orientation; and wherein the upper track and the lower track are operatively coupled to at least one opposing edge of the opposing edges of the one or more panels (Figs. 1 and 2).


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application 
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,82,2793. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and U.S. Patent have overlapping claim language

Allowable Subject Matter
Claims 3-4, 12-13 and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to teach or suggest a building having structural panel systems and a method of forming such a building where the structural panels system has support members with webs and flanges, intermediate support members having webs and flanges, panels, couplings wherein one or more intermediate support members having intermediate width that is less than a first and second web of a respective first and second support member and the one or more panels are operatively coupled to the one or more intermediate support members outside of the intermediate width as recited in claim 3 in combination with claims 1 and 2, and as recite in claim 12 in combination with claims 10 and 11 and as recited in claim 17 in combination with claims 15 and 16. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J BUCKLE JR whose telephone number is (571)270-3739.  The examiner can normally be reached on Monday-Thursday, 8:00 am to 6:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 5712726754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES J BUCKLE JR/Examiner, Art Unit 3633